Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "23" in claim 1 and "15"  in claims 2 and 6 have both been used to designate the enclosure.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements 15 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 11 recites “said chamber side wall”.  There is no antecedent basis for this limitation.  Clearly it is supposed to be “said at least one chamber sidewall”  Appropriate correction is required. Similarly, line 13 recites “said housing (20)” and “said drainage apertures (22)”. And claims 3-5 recite “said plurality of fluid drainage apertures”  There are insufficient antecedent bases for these limitations in the claims.  For purposes of examination, these will be understood to be “said coffee grind collection housing” or “said plurality of drainage apertures”, respectively, as makes sense.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “reusable coffee pods and capsules” in lines 1-2, line 18 and line 20.  Using “and” makes it unclear whether this device can hold more than one capsule or pod at one time, and the figure only shows one pod or capsule in use at a time.  For purposes of examination, this phrase is understood to /or reusable capsules”.  Clarification is required.
Claim 1 recites “rinse chamber (18)” in lines 3, 5, and line 20, as does  claim 2 line 2.  It is unclear precisely what the “inner rinse chamber” designates as element 18 in figures 1, 2 and 3 seems to be pointing to a part of the top but not a “chamber”.  Furthermore, in the specification, “a water drainage channel” is designated as element 18.  This needs to be clarified and then needs to be corrected in the Drawings to make sure this designates the correct element.
Claim 1 designates an “enclosure” 23, while claims 2 and 6 designate it 15.  Further, “enclosure” is also designated elements “40/42” on the second page of the “Detailed Description” of the Disclosure, second to last line.  It is unclear just what this element designates.  Clarification is required.
Claim 1 line 20 recites “the inverted reusable coffee pods and capsules”.  There is insufficient antecedent basis for “the inverted….”.  It is unclear what this designates. For purposes of examination, element “e)” is understood as follows, “ e) wherein the device is configured to have reusable coffee pods and/or reusable capsules sit firmly inside said filter receptacle and said cover in an inverted manner, so that said rinse chamber may be cleaned by tapping the top of the inverted reusable coffee pods and /or reusable capsules, and/or by rinsing them with tap water.”  Correction is required.
Claim 1 recites “said filter (16)” in line 13.  There is insufficient basis for this limitation in the claim.  As well, it is unclear what part number this should be disposable filter (40/42)”.  Clarification is required.
Claim 4 recites “approximately” in line 2.  The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this term is understood to be “substantially”.
Claims 3 and 5 recite “the filter seat” and “said filter seat”, respectively.  There are insufficient antecedent bases for these limitations in the claims.  For purposes of examination “the filter seat” is referring to the inside of the chamber whose outside wall is designated as 21 wherein the disposable filter sits.
Claim 1 recites “ so that said rinse chamber may be cleaned by tapping the top of the inverted reusable coffee pods and capsules and/or by rinsing them with tap water” In the last lines.  The language of the claim is unclear because, it is not clear how the “rinse chamber” is being cleaned, as grind are falling into it and there is a filter that is collecting matter on it.  It seems that the language should properly be, and is understood for Examining purposes, that so that reusable coffee pods and capsules may be cleaned by tapping…, 
Claim 1 recites “ wherein a disposable filter is in fluid communication with said housing” in step c) and Claim 1 further recites wherein the housing “is adapted to receive an environmentally disposable filter paper or a cleanable filter” in step d), and it is unclear if these filters are the same filters, or if indeed 2 filters need to be able to be fitted into the device at the same time. Clarification is required.  For purposes of examination, it is understood that these are all types of the “disposable filter” originally claimed, such as understanding the language of step d) as follows: d) said coffee grind collection housing is adapted to receive [[an]] the disposable filter, being an environmentally disposable filter paper or a cleanable filter, to retain …”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lynch (U.S. Patent Application Publication 2017/ 0055762).

Regarding claim 1, Lynch discloses a particulate collection device (10) designed to fit commercial reusable coffee pods (12) and capsules, comprising: 
a) a coffee grind collection housing (20+14 outside structures) having an inner rinse chamber (inside 20) and a particulate filter-collector in the form of a filter receptacle (16) and a cover (14); said rinse chamber (inside 20) having at least one chamber side wall (21) forming an enclosure (inside 20 and sidewall 21) communicating with a plurality of drainage apertures (22) at the bottom thereof, wherein said filter receptacle (16) and cover (14) are stationary and do not rotate, and do not have a fluid injector; 
b) said plurality of drainage apertures (22) formed along said sidewall (21); 
c) said filter receptacle (16) and cover (14) cooperates with said coffee grind collection housing (20) and said chamber side wall (21), which is centrally disposed, wherein a disposable filter (24) is in fluid communication with said housing (20), wherein said drainage apertures (22) and said filter (24) form a removable sealing engagement (claim 1, “sealing engagement”); 
d) said coffee grind collection housing (20) is adapted to receive an environmentally disposable filter paper or a cleanable filter (38; these mesh filters are cleanable; because the claim uses the alternative "or" only one of these types of filters needs to be disclosed to meet the limitations of the claim) to retain the coffee grinds for consolidated waste disposal; and e) wherein reusable coffee pods (12) and capsules sit 16) and said cover (14), so that said rinse chamber (inside 20) may be cleaned by tapping the top of the inverted reusable coffee pods and capsules and/or by rinsing them with tap water.  

Regarding claim 2, Lynch discloses all the limitations of claim 1, as above,  and further disclose a device wherein said chamber side wall (21) forms said rinse chamber (21 flows in and out of inside 20) in fluid communication with said enclosure (inside 20 +21).  

Regarding claim 3, Lynch discloses all the limitations of claim 1, as above, and further discloses a device wherein said plurality of fluid drainage apertures (22) are formed in the filter seat (sidewall 21 of 20, see 112b above)  so as to circumscribe said chamber wall (fig. 1).  

Regarding claim 4, Lynch discloses all the limitations of claim 1, as above, and further discloses a device wherein said plurality of fluid drainage apertures (22) are oriented approximately normal to a bottom portion of said chamber side wall (21; see claim 4, “approximately normal”).  

Regarding claim 5, Lynch discloses all the limitations of claim 4, as above, and further discloses a device wherein said plurality of fluid drainage apertures (22) are oriented along an angle defined by an upper portion of said chamber side wall (21) and (fig. 21,figs. 1-2, can see that element 22 are on periphery of angled wall that has similar angle to side of 24).  

Regarding claim 6, Lynch discloses all the limitations of claim 1, as above, and further discloses a device including a disposable filter (24) housed within said enclosure (fig. 2; inside of 20 + sidewalls 21).  

Regarding claim 7, Lynch discloses all the limitations of claim 1, as above, and further discloses a device wherein said plurality of drainage apertures (22) are dimensioned so as to filter particulates (Lynch, see claim 7; “dimensioned to filter particulates”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (U.S. Patent Application Publication 2017/ 0055762).

Regarding claim 8, Lynch discloses all the limitations of claim 1, as above, but does not specifically teach a device wherein the device is designed to fit commercial reusable "K-Cups."   However, it is clear that this invention was clearly invented to address the problem of cleaning such K-cups, even though the claims are broader and do not mention working with K-cups specifically (¶0003;” Evidently, there is a need for a device that simplifies the receiving and collection of the particulate from brewing system re-usable K-Cups”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing in order to accomplish one of the intended purposes of the invention, to solve how to simplify cleaning k-cups, to make the invention compatible with k-cups, so that the k-cups may fit into the device and be properly emptied and cleaned (Fig. 1, the K-cups being an example of the reusable filter 12 that fits into the device).

Regarding claim 9, Lynch discloses all the limitations of claim 1, as above, but does not specifically teach wherein the device is designed to fit commercial "K-Cup" reusable filter screens, including a particulate filter-collector having at least one sidewall forming an enclosure communicating with a fluid opening. However, it is clear that this invention was clearly invented to address the problem of cleaning such K-cups, even (¶0003;” Evidently, there is a need for a device that simplifies the receiving and collection of the particulate from brewing system re-usable K-Cups”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing in order to accomplish one of the intended purposes of the invention, to solve how to simplify cleaning k-cups, to make the invention compatible with k-cups, so that the k-cups, including their filters and walls, may fit into the device and be properly emptied and cleaned, connected through a fluid opening to empty out  (Fig. 1, the K-cups being an example of the reusable filter 12 that fits into the device).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached for PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761